            Case 8:20-bk-03608-CPM          Doc 204    Filed 07/17/20    Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.flmb.uscourts.gov

In re:

CFRA HOLDINGS, LLC, CFRA, LLC and                           Case No. 8:20-bk-03608-CPM
CFRA TRI-CITIES, LLC                                        Jointly Administered with
                                                            Case No. 8:20-bk-03609-CPM and
                                                            Case No. 8:20-bk-03610-CPM

      Debtors.                                              Chapter 11 Cases
___________________________/

                                     NOTICE OF HEARING

         NOTICE IS HEREBY GIVEN THAT

                1.       A preliminary hearing in this case will be held before the Honorable

         Catherine Peek McEwen, on July 23, 2020 at 3:00 P.M. on the following matter:

                      Elliston Place Limited Partnership’s Application for Payment of
                      Administrative Rent [Doc. No. 198]

                2.       The Court may continue this matter upon announcement made in open

         court without further notice.

                3.       Any party opposing the relief sought in this hearing must appear at the

         hearing or any objections or defenses may be deemed waived.

                4.       Telephonic Appearance Requirement. Effective March 16, 2020, and

         continuing until further notice, Judges in all Divisions will conduct all hearings by

         telephone.

                      For Judge McEwen, parties should arrange a telephonic appearance through
                      Court Call (866-582-6878).

                Dated: July 17, 2020.
            Case 8:20-bk-03608-CPM      Doc 204     Filed 07/17/20    Page 2 of 2




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing Notice of Hearing has been furnished

electronically by the Court’s CM/ECF system to all parties who receive electronic notices via

CM/ECF in this case and via U.S. Mail to Debtor, CFRA, LLC, 900 Branchview Drive, Suite

215, Concord, NC 28025 on this 17th day of July, 2020.


                                   JOHNSON, POPE, BOKOR,
                                   RUPPEL & BURNS, LLP

                                   /s/ Alberto F. Gomez, Jr.
                                   Alberto F. Gomez, Jr. (FBN: 784486)
                                   401 E. Jackson Street, Suite 3100
                                   Tampa, FL 33602
                                   Telephone:      813-225-2500
                                   Facsimile:      813-223-7118
                                   Email: Al@jpfirm.com
                                   Attorney for Elliston Place Limited Partnership

6388345_1
